HARRELL, J.,
concurring and dissenting, in which ADKINS, J., joins.
Although I agree with the disposition in the Majority opinion of the State’s motion to dismiss, I dissent otherwise. The Majority opinion ignores the long-standing principles of stare decisis and executes a relatively abrupt and unjustified about-face from our holding in State v. Adams, 406 Md. 240, 958 A.2d 295 (2008). The only thing that appears to have changed in the few intervening years between Adams and now is the composition of the Court. In addition, in order to overrule Adams, the Majority opinion exercises unwisely its discretion to decide waived contentions on the record of this case.
The Majority opinion concludes that our decisions in Stevenson v. State, 289 Md. 167, 423 A.2d 558 (1980), and Montgomery v. State, 292 Md. 84, 437 A.2d 654 (1981), “substantially changed the state constitutional standard embodied in Article 23” and, therefore, Unger’s failure to object to the trial judge’s advisory jury instructions was not a waiver under § 7-106(c)(2) of the Postconviction Procedures Act. Unger v. State, 427 Md. 383, 391, 48 A.3d 242, 246 (2012). The Majority opinion suggests further that Unger’s ineffective assistance of counsel (for failure to object to the advisory jury instructions) claim and the waiver of his objection to the jury instructions by counsel’s failure to object “are so intertwined that they should be treated as a single issue for purposes of preservation.” Majority op. at 407, 48 A.3d at 256. I disagree with these declarations. For reasons to be explained, I would affirm the judgment of the Court of Special Appeals and hold, albeit on different grounds than the intermediate appellate *419court, that Unger’s objection was waived and that he failed to demonstrate that he received ineffective assistance of trial counsel.

FACTS

Although redundant in certain respects to the Majority opinion’s recitation of the facts, I shall render my own “take” on them, which places emphasis on certain aspects given no consideration or short shrift by the Majority opinion. Unger was indicted in the Circuit Court for Washington County on one count of felony murder, one count of robbery with a deadly weapon, and two counts of use of a handgun in the commission of a crime of violence. The case was removed for trial to the Circuit Court for Talbot County, where Unger, represented by counsel, was tried by a jury. The trial took place over 22-24 November 1976.
Immediately after jury selection, the trial court made certain preliminary remarks to the jury regarding a notion of the jury’s role in the trial process popular in Maryland circa 1976:
Now, Mr. Foreman, and Ladies and Gentlemen of the Jury, it is now the duty of the Court to instruct you on the law applicable generally to criminal cases. Under the Constitution of Maryland, the jury in a criminal case is the Judge of the Law as well as the facts. Therefore, anything which I may say about the law, including any instructions which I may give you, is merely advisory and you are not in any way bound by it. You may feel free to reject my advice on the law and to arrive at your own independent conclusions.
Realizing that the jury panel had not yet been sworn, the trial court interrupted its preliminary statement to the jury so the courtroom clerk could swear the panel. The court resumed its remarks thereafter, repeating that the jurors were the judges of the law and that the court’s instructions as to the law were not binding upon them:
Mr. Foreman, Ladies and Gentlemen of the Jury, it is now the duty of the Court to instruct you on the law applicable generally to criminal cases. Under the Constitu*420tion of Maryland, the jury in a criminal case is the Judge of the Law as well as the facts. Therefore, anything which I may say about the law, including any instructions which I may give you, is merely advisory and you are not in any way bound by it. You may feel free to reject my advice on the law and to arrive at your own independent conclusions.
In addition, the trial court provided the jury with an explanation of the “beyond a reasonable doubt” burden of proof borne by the State.
The State’s case against Unger was summarized aptly by the Court of Special Appeals in its unreported opinion deciding his direct appeal from the convictions:
According to the evidence adduced at trial, on December 13, 1975, at approximately 9:00 p.m., a robber, wearing a CPO jacket and a ski mask, held up the owner of Kim’s Corner General Store in Hagerstown, Maryland, taking all the money in the cash register, plus checks and currency carried by the owner. While the robbery was in progress, an off-duty member of the Hagerstown Police Force, Officer Daniel Donald Kline, entered the store. As the robber started to leave, the officer identified himself and ordered him to halt. The robber, however, continued through the door and into a passageway between two houses with the officer in pursuit.
Soon thereafter there were flashes of gunfire, and the officer staggered out of the passageway. An hour later the officer died in the hospital; he had been shot three times. Found at the scene were four .25 caliber shell casings, a .25 caliber handgun, and a ski mask. The bullets removed from the officer’s body later proved to have been fired from the gun found at the scene. Maryland State Police canine dogs followed the. scent of the ski mask to the cellar of a nearby house. There the troopers found [Unger] unconscious and badly wounded, wearing a navy blue CPO jacket. He had been shot with a .38 caliber bullet fired from the officer’s service revolver. In [Unger’s] pocket a large sum of money and checks were found, including a money order made payable to Kim’s Corner.
*421The trial testimony reflected additionally that, following his arrest, Unger was treated in the intensive care unit of Washington County Hospital and then transferred to a private room for several days. During that time, Unger, during police questioning, waived his Miranda1 rights on several occasions and made a number of incriminating statements, including admitting that the ski mask found in the alley next to Kim’s Corner was his, acknowledging “his complicity in the robbery,” and stating that he “did this thing.” In total, during the presentation of its case, the State introduced 29 pieces of demonstrative evidence and called witnesses on approximately 32 occasions.
On the third day of trial, after the close of all of the evidence, the trial court gave its instructions to the jury. It began by reiterating that its instructions about the law were not binding:
Mr. Foreman, Ladies and Gentlemen of the Jury, the time has now arrived for me to give you your final instructions on the law. These instructions are specific and pertinent to this case only, but are advisory only. And are no more binding upon you than the preliminary instructions that I have previously given you.
During its final instructions, the trial court did not repeat its earlier rendered definition of the reasonable doubt standard, instead referring the jury to its preliminary remarks. Unger’s trial counsel did not object to the trial court’s giving of any of the foregoing “advisory” jury instructions, nor did he request a reiterative explanation by the trial court at the close of the evidence of the meaning of reasonable doubt.
On 24 November 1976, the jury convicted Unger of felony murder, armed robbery, and use of a handgun in the commission of each of those offenses. The court sentenced Unger on 2 December 1976 to life in prison for felony murder, 20 years for armed robbery, five years for use of a handgun in the *422commission of armed robbery, and 15 years for use of a handgun in the commission of murder.
Unger noted timely an appeal from his convictions, contending that (1) the statements he gave to police were inadmissible and (2) the conviction and sentence for both felony murder and robbery violated the prohibition against double jeopardy. In an unreported opinion, filed on 2 September 1977, the Court of Special Appeals affirmed Unger’s convictions for felony murder and for use of a handgun in the commission of murder.2
Exhibiting considerable patience, Unger waited 19 years before filing a self-represented post-conviction petition in the Circuit Court for Talbot County. The matter was transferred to the Circuit Court for Washington County on 8 December 1997, but a hearing never was held on his sketchy petition. It remained pending until 1 May 2006, when Unger, now represented by counsel, filed an amended petition for post-conviction relief in the Circuit Court for Washington County, alleging, among other things,3 that the trial court erred in telling *423the jury that its instructions regarding the law were merely “advisory.” The post-conviction court held a hearing on Unger’s amended petition on 8 December 2006, during which Unger presented no testimony. By memorandum opinion and order dated 16 March 2007, the post-conviction court vacated Unger’s convictions and granted him a new trial, concluding that, under the Court of Special Appeals’s then-recent decision in State v. Adams, 171 Md.App. 668, 912 A.2d 16 (2006), he had been denied due process as a result of the trial court’s giving of unobjected-to “advisory” jury instructions at his trial.4
On 16 April 2007, the State filed with the Court of Special Appeals an application for leave to appeal from the post-conviction court’s grant of a new trial to Unger. In response, Unger filed, on 4 May 2007, an opposition and a conditional cross-application for leave to appeal. In the conditional cross-application, Unger challenged the post-conviction court’s rejection of the argument that his trial counsel was ineffective by failing to request that the trial court provide the jury with an explanation of reasonable doubt at the close of the evidence.5 *424Shortly after this Court issued its decision in Adams, 406 Md. at 240, 958 A.2d at 295, which reversed in part the judgment of the Court of Special Appeals, on which the post-conviction court in the present case relied in granting Unger a new trial, Unger filed, on 12 November 2008, a supplement to his opposition to the State’s application for leave to appeal and his conditional cross-application for leave to appeal, contending that, under this Court’s decision in Adams, Unger’s trial counsel provided ineffective representation by failing to object to the advisory jury instructions that were given by the trial court.
On 6 July 2009, the Court of Special Appeals issued an unreported opinion in which it granted the State’s application for leave to appeal and vacated the post-conviction court’s order granting Unger a new trial, finding that, under this Court’s decision in Adams, Unger’s failure to object to the trial court’s advisory jury instructions waived his right to post-conviction relief on that issue. The intermediate appellate court denied also Unger’s conditional cross-application for leave to appeal based on his claim that his trial counsel rendered ineffective assistance by failing to request an explanation of reasonable doubt at the close of the evidence, explaining that, at the time of Unger’s trial, it was considered proper to give the reasonable doubt instruction only at the beginning of trial.

ANALYSIS

As noted at the outset of this concurring and dissenting opinion, I agree with the Majority opinion’s conclusion to deny the State’s motion to dismiss. My focus hereafter is on presenting why the Majority opinion errs and my view of the proper disposition of Unger’s ineffective assistance of counsel claim. Unger contends that his trial counsel rendered ineffective assistance by (1) failing to object to the trial court’s giving of advisory jury instructions, and (2) failing to request, at the *425close of the evidence, an explanation of the reasonable doubt standard. I conclude, with regard to his first contention, that Unger waived any possibility of post-conviction relief by virtue of failing to present his claim to the post-conviction court. With regard to Unger’s second claim, I would hold that Unger failed to demonstrate that his trial counsel’s failure to request an explanation of reasonable doubt at the close of the evidence resulted in prejudice to his defense.
i. Trial Counsel’s Failure to Object to Advisory Jury Instructions
The Majority opinion relies to some degree on our recent opinions in State v. Cates, 417 Md. 678, 12 A.3d 116 (2011), and Elliott v. State, 417 Md. 413, 10 A.3d 761 (2010), for the proposition that a convicted defendant in a criminal case is “ordinarily entitled to assert any ground shown by the record for upholding the trial court even though the ground was not relied on by the trial court and was perhaps not raised in the trial court by the parties,” and, as such, Unger is entitled to have us reach the merits of the advisory-jury-instruction issue despite it being waived under § 7-106(b). (Emphasis and internal quotations and citations omitted.) The quotation from Cates (and the two other opinions utilizing this quoted passage — State v. Bell, 334 Md. 178, 187, 638 A.2d 107, 112 (1994), and Grant v. State, 299 Md. 47, 53, 472 A.2d 459, 462 (1984)) begins: “[a]n appellee ... is ordinarily entitled to assert any ground.... ” Cates, 417 Md. at 691-92, 12 A.3d at 124 (emphasis added). Invocation of the word “ordinarily” (in these cases and Rule 8-131(a)) indicates to me that this principle does not serve as an automatic entitlement to Unger to compel us to reach the merits of his advisory-jury-instruction claim, casting aside preservation principles. See Bell, 334 Md. at 187, 638 A.2d at 112 (“The use of the term ... ‘ordinarily’ ... implies] that exceptions to these rules exist.”). In fact, in Bell, the Court refused to address the merits of the question there. The Majority opinion here ignores the discretion involved in reaching its decision, proceeding as though *426Unger is entitled to have us reach the ineffective assistance of counsel claim.
Although I conclude that Unger enjoys no “entitlement” compelling us to reach the merits of the waived advisory-jury-instruction issue, this Court made clear in Adams, 406 Md. at 269, 958 A.2d at 313, that we “possesses discretion to excuse a waiver, outside of § 7-106, in a post-conviction proceeding.” The basis for excusing such a waiver, we pointed out, is Maryland Rule 8-131(a). See Adams, 406 Md. at 269, 958 A.2d at 313; Bell, 334 Md. at 190 n. 5, 638 A.2d at 113 n. 5 (“The concept of fairness is necessarily implicit in any ‘entitlement’ that may ordinarily exist for the appellee, and again, the matter ultimately rests in the discretion of the appellate court under Rule 8-131(a).”). Thus, threshold the issue becomes actually whether we, exercising our discretion under Rule 8-131(a), should choose to address this argument, although waived under § 7-106.
It is well settled that the primary purpose of Rule 8-131 (a) is “to ensure fairness for all parties in a case and to promote the orderly administration of law,” and that the Court’s discretion should be exercised rarely and “should be exercised only when it is clear that it -will not work an unfair prejudice to the parties or to the court.” Bell, 334 Md. at 178, 181, 638 A.2d at 113 (internal citations omitted). To the touchstones of “fairness” and “prejudice,” other jurisdictions have applied the doctrine of laches to bar postconviction claims coming many years after the asserted errors. See, e.g., McCray v. State, 699 So.2d 1366, 1368 (Fla.1997) (applying the doctrine of laches to bar a petitioner’s claim of ineffective assistance of counsel made 15 years after trial, calling such a delay “an abuse of the judicial process,” considering that, over time, “records are destroyed, essential evidence may become tainted or disappear, memories of witnesses fade, and witnesses may die or be otherwise unavailable”); People v. Valdez, 178 P.3d 1269, 1276 (Colo.App.2007); Woodberry v. State, 33 Kan.App.2d 171, 101 P.3d 727, 731 (2004). Although I do not rest my position on the applicability of the doctrine of laches in the present case, language from Adams is telling on this point:
*427A delay of twenty-four years before asserting his waived arguments ... may be a testimonial to patience, but the delay poses a real potential for serious hardship and prejudice to the State’s ability to mount a new prosecution. This delay is particularly inexcusable because “[a]s originally enacted in 1958, the [Post-Conviction Procedure] Act did not place any limit on the number of post conviction petitions which a petitioner was entitled to file.” Mason v. State, 309 Md. 215, 217-18, 522 A.2d 1344, 1345 (1987).
406 Md. at 283-84, 958 A.2d at 322. This reasoning applies with comparable force to the present case to explain why I would decline to exercise discretion, under Md. Rule 8-131, to reach the merits of Petitioner’s waived advisory-jury-instruction claim. Here, Unger waited 30 years after his conviction before activating a dormant petition for post-conviction relief. To say that the prosecution would be prejudiced presumptively by this decades-long delay would be an understatement. Accordingly, I would decline to exercise discretion under Md. Rule 8-131(a) to excuse the waiver that occurred by operation of § 7-106.6
*428In his amended petition for post-conviction relief, Unger, through counsel, claimed that his trial counsel rendered ineffective assistance (1) when counsel failed to request sequestration of witnesses who could have offered testimony relevant to the voluntariness of Unger’s confession, and (2) when counsel failed to request that the trial court provide an explanation of the reasonable doubt standard at the conclusion of the evidence. Although Unger’s amended petition alleged additionally that “[t]he trial judge improperly instructed the jury that his instructions were advisory only and not binding on them,” he did not contend that his trial counsel rendered ineffective assistance by failing to object to the advisory jury instructions. Accordingly, in neither its 16 March 2007 memorandum opinion nor its 30 April 2007 supplemental memorandum opinion did the post-conviction court (nor could it) address the question of whether Unger’s counsel was ineffective for failing to object to the trial court’s advisory jury instructions.
In Unger’s conditional cross-application for leave to appeal from the post-conviction court’s judgment, he similarly did not raise any contention with regard to his trial counsel’s alleged ineffectiveness for failing to object to the trial court’s advisory jury instructions. Only after this Court issued its opinion in Adams did Unger allege, in his supplement to his conditional cross-application for leave to appeal, that his trial counsel provided ineffective representation by failing to object to the trial court’s advisory jury instructions. In response to Adams, the holding of which, as noted by the Court of Special Appeals here, undermined significantly Unger’s original con*429tention by finding that a defendant’s failure to object to advisory jury instructions waives a future post-conviction claim alleging the error of such instructions, Unger shifted his position to allege, for the first time, that his trial counsel provided ineffective assistance by failing to object to the trial court’s advisory jury instructions. Nonetheless, the Court of Special Appeals, in its unreported opinion, made no mention of whether Unger’s trial counsel rendered ineffective assistance by failing to object to the trial court’s advisory jury instructions.
It is clear that, by failing to raise in the post-conviction court his claim that his trial counsel rendered ineffective assistance by failing to object to the trial court’s giving of advisory jury instructions, Unger waived, pursuant to § 7-106, any possible post-conviction relief based upon that issue. As such, 1 would not consider the merits of this aspect of Unger’s ineffective assistance of counsel claims.
The Majority opinion posits that whether there was a waiver of the advisory jury instruction challenge and whether Unger suffered from ineffective assistance of counsel are issues so inextricably intertwined or “dependent” that they must be considered together for the purposes of preservation. Majority op. at 407-08, 48 A.3d at 256. The Majority opinion uses the “inextricably intertwined” characterization as rhetorical cover to bootstrap its revisitation (see the dissent in Adams) of the already decided question of whether Stevenson and Montgomery set forth a new constitutional rule. Id. Indeed, the Majority opinion goes so far as to present this as an open question requiring an answer, which, based on our holding in Adams, it clearly is not. Id.
The “inextricably intertwined” invocation proffered by the Majority opinion, while applicable admittedly in some cases, is flawed fundamentally here. In the cases cited by the Majority opinion, in support of its assertion, the Court addressed an issue related closely, or one rising from the same operative facts, but only after the related issue was preserved properly. Majority op. at 407-08, 48 A.3d at 256 (citing, among others, *430J.P. Delphey Ltd. P’ship v. Mayor & City of Frederick, 396 Md. 180, 196 n. 15, 913 A.2d 28, 38 n. 15 (2006); Ross v. State Bd. of Elections, 387 Md. 649, 659, 876 A.2d 692, 698 (2005)). That is not the case here. The first issue, whether Unger was prejudiced by the trial judge’s advisory jury instructions, was waived by Unger’s failure to object timely. This is based on our decisions in Adams, Stevenson, and Montgomery. The second issue, whether Unger received ineffective assistance of counsel based on his trial attorney’s failure to object to the advisory jury instructions was waived because Unger failed to present this argument to the post-conviction court. Two wrongs, in this case, do not make a right. Unlike the cases relied on in the Majority opinion, there is no issue preserved properly to anchor a common issue for the intertwining claimed by the Majority. The Majority opinion uses the “inextricably intertwined” analysis simply as a chimera for renewing and elevating its attack (expressed previously as a dissent) on the Court’s holding in Adams.
Conceptually, I can understand disagreement on the issue of whether this Court should excuse Unger’s waiver, by exercise of the Court’s power of discretion to decide the issue of ineffective assistance of counsel for failure to object to the advisory jury instructions. I can not excuse, however, the Majority opinion’s abrogation of the principles of stare decisis in order to overturn directly the holding of Adams that Stevenson and Montgomery did not announce a new principle of state constitutional law.
The members of this Court in the Majority bear the burden of upholding the stare decisis principles that ensure a predictable, even-handed development of common law.7 Although most of them expressed previously their disagreement with the reasoning and result in Adams, that alone does not justify the 180 degree turn the Court takes today. The Majority *431opinion should articulate clearly why this was necessary. A mere ipse dixit that the waiver holdings of Adams and Stevenson are “erroneous” and “wrongly decided” does not satisfy the required justification for departure from stare decisis. Maj. op. at 417, 48 A.3d at 261-62.8
Stare decisis means to stand by the thing decided and provides “evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.” Livesay v. Baltimore Cnty., 384 Md. 1, 14, 862 A.2d 33, 40-41 (2004) (quoting Payne v. Tennessee, 501 U.S. 808, 827, 111 S.Ct. 2597, 2609, 115 L.Ed.2d 720, 737 (1991)). We noted the Supreme Court’s teaching that stare decisis “ ‘permits society to presume that bedrock principles are founded in the law rather than in the proclivities of individuals, and thereby contributes to the integrity of our constitutional system of government, both in appearance and in fact.’ ” Livesay, 384 Md. at 15, 862 A.2d at 41 (quoting Vasquez v. Hillery, 474 U.S. 254, 265-66, 106 S.Ct. 617, 624, 88 L.Ed.2d 598, 610 (1986)) (emphasis added). A fixed, established body of law provides citizens with certainty, “not sub*432ject to change because some judge or judges think differently.” Perry v. State, 357 Md. 37, 97, 741 A.2d 1162, 1194 (1999).
Acknowledging that stare decisis is not an inexorable command, deviation from its principles should be done only in extraordinary circumstances, when this Court finds changed circumstances (not just personnel), or increased knowledge that “the rule has become unsound in the circumstances of modern life, a vestige of the past, no longer suitable to our people.” Harrison v. Montgomery Cnty. Bd. of Educ., 295 Md. 442, 459, 456 A.2d 894, 903 (1983). In cases where this Court has upset its previous decisions in contravention of stare decisis, we have done so with great care, taking the time to set forth a clear justification for our action. See e.g. Price v. State, 405 Md. 10, 23, 949 A.2d 619, 627 (2008) (where Judge Eldridge justified at great length upsetting Maryland’s longstanding acceptance of legally inconsistent jury verdicts in criminal cases); Bozman v. Bozman, 376 Md. 461, 496, 830 A.2d 450, 471 (2003) (noting the “overwhelming weight of authority” supporting a reversal of interspousal immunity, “a vestige of the past, whose time has come and gone.”); Boblitz v. Boblitz, 296 Md. 242, 462 A.2d 506 (1983) (finding no firm public policy reason for retaining an earlier created judicial immunity). This Court may deviate also from the principles of stare decisis when a prior decision is erroneous clearly. Perry, 357 Md. at 97, 741 A.2d at 1194 (“it is sometimes advisable to correct a decision or decision wrongly made in the first instance, if it is found that the decision is clearly wrong and contrary to other established principles”).
We do not have before us here a situation where society has evolved to such a new order that requires us to disrupt or dispute the long ago holdings of Stevenson and Montgomery. What we have here is simply the resurrection of previously rejected views. Whether Stevenson and Montgomery announced a new constitutional standard is not before the Court properly in this case. Hillery, 474 U.S. at 265, 106 S.Ct. at 624, 88 L.Ed.2d at 610 (Stare decisis ensures that “the law will not merely change erratically, but will develop in a principled and intelligible fashion.”).
*433The Majority opinion, concluding that the issue of ineffective assistance of counsel for failure to object to the advisory jury instructions was preserved properly and is before the Court, does not proceed to analyze the merits of that issue. Instead the opinion diverts to whether Stevenson and Montgomery announced a new state constitutional standard and concludes that Unger did not waive his right to appeal the advisory jury instructions under T — 106(c)(2). Indeed, this departure into overturning Adams may surprise the parties here, both of which briefed the issue of ineffective assistance of counsel under the Strickland standard, infra, and relied upon the holding in Adams as a basis undergirding the claim. Unger’s surprise at the Majority’s twist will undoubtedly be somewhat more muted than that of the State.
ii. Failure to Request Reasonable Doubt Instruction at Close of Evidence
In Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the Supreme Court established the standard in criminal cases for reviewing a defendant’s allegation that he or she received ineffective assistance of counsel. At the outset, the Court observed that “[t]he benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the adversarial process that the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686, 104 S.Ct. at 2064, 80 L.Ed.2d at 692-93. The Court outlined a two-pronged test to be applied in determining whether the defendant’s right to effective assistance of counsel has been violated:
A convicted defendant’s claim that counsel’s assistance was so defective as to require reversal of a conviction or death sentence has two components. First, the defendant must show that counsel’s performance was deficient. This requires showing that counsel made errors so serious that counsel was not functioning as the “counsel” guaranteed the defendant by the Sixth Amendment. Second, the defendant must show that the deficient performance prejudiced the *434defense. This requires showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes both showings, it cannot be said that the conviction or death sentence resulted from a breakdown in the adversary process that renders the result unreliable.
Strickland, 466 U.S. at 687, 104 S.Ct. at 2064, 80 L.Ed.2d at 693.
In order to satisfy the performance prong of the test, a defendant alleging ineffective assistance of counsel “must show that counsel’s representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 687-88, 104 S.Ct. at 2064, 80 L.Ed.2d at 693. “The proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” Strickland, 466 U.S. at 688, 104 S.Ct. at 2065, 80 L.Ed.2d at 694. “Judicial scrutiny of counsel’s performance must be highly deferential” and should recognize “the wide latitude counsel must have in making tactical decisions.” Strickland, 466 U.S. at 689, 104 S.Ct. at 2065, 80 L.Ed.2d at 694. In addition, a reviewing court must be careful “to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. Finally, a reviewing court “must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the defendant must overcome the presumption that, under the circumstances, the challenged action ‘might be considered sound trial strategy.’ ” Strickland, 466 U.S. at 689, 104 S.Ct. at 2065, 80 L.Ed.2d at 694-95 (quoting Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158, 164, 100 L.Ed. 83, 93 (1955)).
Regarding the prejudice prong of the ineffectiveness inquiry, “[i]t is not enough for the defendant to show that the errors had some conceivable effect on the outcome of the proceeding.” Strickland, 466 U.S. at 693, 104 S.Ct. at 2067, 80 L.Ed.2d at 697. On the other hand, “a defendant need not show that counsel’s deficient conduct more likely than not altered the outcome in the case.” Strickland, 466 U.S. at 693, *435104 S.Ct. at 2068, 80 L.Ed.2d at 697. Rather, in order to satisfy the prejudice prong of the test, “Ltjhe defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S.Ct. at 2068, 80 L.Ed.2d at 698. In other words, “fwjhen a defendant challenges a conviction, the question is whether there is a reasonable probability that, absent the errors, the factfinder would have had a reasonable doubt respecting guilt.” Strickland, 466 U.S. at 695, 104 S.Ct. at 2068-69, 80 L.Ed.2d at 698. In making such a determination, the reviewing court “should presume, absent challenge to the judgment on grounds of evidentiary insufficiency, that the judge or jury acted according to law.” Strickland, 466 U.S. at 694, 104 S.Ct. at 2068, 80 L.Ed.2d at 698. Additionally, the reviewing court “must consider the totality of the evidence before the judge or jury,” remembering that “[sjome errors will have had a pervasive effect on the inferences to be drawn from the evidence, altering the entire evidentiary picture, and some will have had an isolated, trivial effect.” Strickland, 466 U.S. at 695-96, 104 S.Ct. at 2069, 80 L.Ed.2d at 698-99.
The Supreme Court, illuminating the prejudice component of the ineffectiveness inquiry, noted that, “[i]n certain Sixth Amendment contexts, prejudice is presumed.” Strickland, 466 U.S. at 692, 104 S.Ct. at 2067, 80 L.Ed.2d at 696. Prejudice will be presumed in situations where the defendant suffers “fajctual or constructive denial of the assistance of counsel altogether” or where the State engages in “interference with counsel’s assistance.” Id. In those circumstances, prejudice “is so likely that case-by-case inquiry into prejudice is not worth the cost.” Id. Moreover, “such circumstances involve impairments of the Sixth Amendment right that are easy to identify and, for that reason and because the prosecution is directly responsible, easy for the government to prevent.” Id. A more limited presumption of prejudice also is applicable “when counsel is burdened by an actual conflict of *436interest.” Id. Absent the actual or constructive denial of the assistance of counsel, or a conflict of interest situation, however, “actual ineffectiveness claims alleging a deficiency in attorney performance are subject to a general requirement that the defendant affirmatively prove prejudice.” Strickland, 466 U.S. at 693, 104 S.Ct. at 2067, 80 L.Ed.2d at 697.
As observed by the Supreme Court, “there is no reason for a court deciding an ineffective assistance claim to approach the inquiry in the same order or even to address both components of the inquiry if the defendant makes an insufficient showing on one.” Strickland, 466 U.S. at 697, 104 S.Ct. at 2069, 80 L.Ed.2d at 699. “If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which ... will often be so, that course should be followed.” Id. I would find that Unger failed to satisfy his burden of demonstrating actual prejudice resulting from his trial counsel’s failure to request a reasonable doubt instruction at the close of the evidence, and, therefore, not address whether trial counsel’s alleged failure in this regard constituted deficient performance.
In addressing the prejudice prong of the Strickland analysis, Unger eschews any attempt to demonstrate actual prejudice resulting from his trial counsel’s failure to request that the trial court provide a reiterative explanation of the reasonable doubt standard after the conclusion of the evidence. In other words, Unger does not contend that there is a “reasonable probability that, but for counsel’s unprofessional errors, the result of the proceedings would have been different.” This is likely due to the fact that, as noted by the State in its brief, the evidence of Unger’s culpability in the robbery of Kim’s Corner and the murder of Officer Kline was overwhelming. Rather, Unger maintains that his trial counsel’s alleged error resulted in “structural error,”9 which, according to *437Unger, relieves him of his burden of showing actual prejudice under Strickland. This dog will not hunt, as the aphorism goes.
Unger directs our attention to a number of cases from federal Courts of Appeal in support of his contention that “[i] f a defendant meets his burden with regard to the first prong of Strickland and, as in [Unger’s] case, a ‘structural error’ results from counsel’s deficient performance, then the defendant ‘need not establish actual prejudice’ in order to prove his claim of ineffective assistance of counsel.” See Owens v. United States, 483 F.3d 48, 64 (1st Cir.2007); Becht v. United States, 403 F.3d 541, 549 (8th Cir.2005); Sustache-Rivera v. United States, 221 F.3d 8, 17 (1st Cir.2000); McGurk v. Stenberg, 163 F.3d 470, 475 (8th Cir.1998); United States v. Canady, 126 F.3d 352, 364 (2nd Cir.1997). In response, the State proffers Purvis v. Crosby, 451 F.3d 734 (11th Cir.2006), as an example that the federal courts remain divided on the issue. See Purvis, 451 F.3d at 740 (“It is one thing to recognize that structural errors and defects obviate any requirement that prejudice be shown on direct appeal and rule out an application of the harmless error rule in that context. It is another matter entirely to say that they vitiate the prejudice requirement for an ineffective assistance claim.”).
Despite some disagreement among the federal appellate courts, the decision of the Supreme Court in Strickland suggests convincingly that prejudice satisfying the second prong of the ineffective assistance of counsel inquiry will be *438presumed only in the narrow situations described by the Court, namely, where there is evidence of actual or constructive denial of the assistance of counsel or actual conflict of interest. Strickland, 466 U.S. at 692-93, 104 S.Ct. at 2067, 80 L.Ed.2d at 696-97. Such a conclusion is buttressed by United States v. Cronic, 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984), decided the same day as Strickland, in which the Supreme Court described the situations in which prejudice in an ineffective assistance of counsel claim will be presumed as including (1) where the accused is subjected to “the complete denial of counsel,” (2) where “counsel entirely fails to subject the prosecution’s case to meaningful adversarial testing,” and (3) where, “although counsel is available to assist the accused during trial, the likelihood that any lawyer, even a fully competent one, could provide effective assistance is so small that a presumption of prejudice is appropriate without inquiry into the actual conduct of the trial.” Cronic, 466 U.S. at 659-60, 104 S.Ct. at 2047, 80 L.Ed.2d at 668; see also Walker v. State, 391 Md. 233, 246-47, 892 A.2d 547, 554-55 (2006) (noting the presumed prejudice situations described in Cronic). The Supreme Court went on to state that “[ajpart from circumstances of that magnitude, however, there is generally no basis for finding a Sixth Amendment violation unless the accused can show how specific errors of counsel undermined the reliability of the finding of guilt.” Cronic, 466 U.S. at 659 n. 26, 104 S.Ct. at 2047 n. 26, 80 L.Ed.2d at 668 n. 26. See also Walker, 391 Md. at 247, 892 A.2d at 555 (“With the exception of these three situations, a defendant must articulate ‘how specific errors of counsel undermined the reliability of the finding of guilt,’ ie., the defendant must prove actual prejudice.” (quoting Cronic, 466 U.S. at 659 n. 26, 104 S.Ct. at 2047 n. 26, 80 L.Ed.2d at 668 n. 26)); Bowers v. State, 320 Md. 416, 425, 578 A.2d 734, 738 (1990) (“As to the prejudice component, putting aside those few situations in which prejudice is presumed (actual or constructive denial of counsel and actual conflict of interest), the defendant must show that the particular and unreasonable errors of counsel ‘actually had an adverse effect on the defense.’ ” (quoting Strickland, 466 U.S. at *439693, 104 S.Ct. at 2067, 80 L.Ed.2d at 697)). I reiterate here our observations in Walker and Bowers that, in Maryland, unless the error of which the defendant complains falls into the categories of error for which the Supreme Court has declared that prejudice under Strickland will be presumed, the defendant must demonstrate that he or she suffered actual prejudice as the result of counsel’s deficient performance.
The error of counsel identified by Unger in this case as constituting deficient performance is that trial counsel failed to request that the trial court provide the jury, at the conclusion of the evidence, with a redundant explanation of the reasonable doubt standard. It is beyond dispute, and Unger does not contend otherwise, that that “error” does not constitute either the actual or constructive denial of counsel contemplated by the Supreme Court in Strickland and Cronic, nor does it present any conflict of interest concerns. As such, under the clear dictates of the Supreme Court, the “error” of which Unger complains is not one that would give rise to a presumption of prejudice for purposes of an ineffective assistance of counsel claim. Likewise, counsel’s “failure” in this regard is not of a similar magnitude to the narrow categories of presumed prejudice situations described by the Supreme Court, particularly in light of the fact that the trial court, in its initial remarks to the jury, outlined specifically the beyond a reasonable doubt standard and provided an explanation regarding the meaning of “reasonable doubt,” and referred the jury back to those initial remarks at the close of the evidence, advising the jury that it “must be convinced beyond a reasonable doubt as herein before defined that the State has proven each and every element required by law to constitute the offense charged.”10 Because Unger seeks to fulfill the preju*440dice prong of Strickland solely by the application of the presumption of prejudice (which we have found inapplicable in the present case and which we have held may not be satisfied by so-called “structural error”) and makes no contentions that counsel’s failure resulted in actual prejudice to his defense, I would hold that Unger’s claim of ineffective assistance of counsel, based upon trial counsel’s failure to request that the trial court provide the jury with an explanation of the reasonable doubt standard at the close of the evidence, must fail.11 As such, I would affirm the judgment of the Court of Special Appeals.
Judge ADKINS authorizes me to state that she joins the views expressed in this concurring and dissenting opinion.

. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. The intermediate appellate court reversed, however, Unger’s conviction for armed robbery on the ground that the imposition of multiple punishments for felony murder and the underlying felony of armed robbery would violate the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution. In addition, as Unger committed only one felony, the Court of Special Appeals reversed his conviction for use of a handgun in the commission of armed robbery.


. Unger’s amended petition contained a lengthy list of claims, which, according to him, entitled him to post-conviction relief in the form of a new trial. Specifically, Unger’s amended petition alleged that:
(1) Unger’s appellate counsel provided ineffective assistance by failing to raise on direct appeal an issue regarding an improper amendment of the charging document;
(2) Unger’s appellate counsel provided ineffective assistance by failing to raise on direct appeal an issue concerning the chain of custody;
(3) Unger’s trial counsel provided ineffective assistance by permitting witnesses to remain in the courtroom, thus rendering them unavailable to testify about the voluntariness of his confession;
(4) Unger’s trial counsel provided ineffective assistance by failing to request a reasonable doubt instruction following the conclusion of the evidence;
*423(5) the trial judge instructed improperly the jury that his instructions were "advisory only” and not binding on them; and,
(6) the cumulative effect of trial counsel’s errors prejudiced Unger's right to a fair trial.


. In response, Unger filed a motion to alter or amend the judgment, observing that the post-conviction court granted a new trial based solely on the advisory jury instructions issue, but failed to rule on the other contentions in his amended petition, in violation of State v. Borchardt, 396 Md. 586, 914 A.2d 1126 (2007). Accordingly, on 30 April 2007, the post-conviction court issued a supplemental memorandum opinion in which it denied the remainder of Unger's claims.


. In his conditional cross-application, as I read it, Unger contended that his trial counsel rendered ineffective assistance by failing to object to the trial court’s failure to instruct the jury again on reasonable doubt following the close of the evidence. Unger's amended petition and the post-conviction court’s ruling reflect, however, that Unger’s claim in this regard was premised upon trial counsel’s failure to request an explanation of the reasonable doubt standard after the close of the evidence. As such, I would consider Unger’s claim in this regard to be framed properly as a challenge to trial counsel’s failure to request that *424the trial court provide the jury with an explanation of the reasonable doubt standard.


. Section 7-106 of the Criminal Procedure Article, entitled “Allegation of error,’’ provides in pertinent part:
(b) Waiver of allegation of error.—
(1) (i) Except as provided in subparagraph (ii) of this paragraph, an allegation of error is waived when a petitioner could have made but intelligently and knowingly failed to make the allegation:
1. before trial;
2. at trial;
3. on direct appeal, whether or not the petitioner took an appeal;
4. in an application for leave to appeal a conviction based on a guilty plea;
5. in a habeas corpus or coram nobis proceeding began by the petitioner;
6. in a prior petition under this subtitle; or
7. in any proceeding that the petitioner began.
(ii) 1. Failure to make an allegation of error shall be excused if special circumstances exist.
2. The petitioner has the burden of proving that special circumstances exist.
(2) When a petitioner could have made an allegation of error at a proceeding set forth in paragraph (l)(i) of this subsection but did not make an allegation of error, there is a rebuttable presumption that *428the petitioner intelligently and knowingly failed to make the allegation.
§ 7-106(b). Thus, § 7-106(b) establishes that, where a petitioner has the opportunity to raise a claim in his or her post-conviction petition, but fails to do so, the right to rely upon that issue in a subsequent appeal may be considered waived. See Brown v. Warden of Md. Penitentiary, 236 Md. 621, 622, 203 A.2d 905, 905 (1964) ("A third issue, that he was not informed of his right to appeal, was not raised below, and hence is not properly before us.”); Davis v. Warden of Md. Penitentiary, 235 Md. 637, 639, 201 A.2d 672, 673 (1964) ("Claims first presented on application for leave to appeal are not properly before us for consideration.”).


. To be sure, three members of the Majority here reiterate views consistent with their dissent in Adams. Nonetheless, I submit more is required, before deviating from stare decisis, than simply re-potting those dissenting views as a Majority opinion here.


. The select cases relied upon by the Majority opinion in support of its departure from stare decisis are puzzling. While Townsend v. Bethlehem-Fairfield Shipyard, Inc., is cited often for the proposition that “it is sometimes advisable to correct a decision or decisions wrongly made in the first instance,” the ultimate conclusion in that case was that it was “more important that the law should remain settled as it is than another interpretation possibly more logical should now, after all these years, be given to it.” 186 Md. 406, 417, 422, 47 A.2d 365, 370, 372 (1946). In Cure v. State, 421 Md. 300, 318-19, 26 A.3d 899, 910 (2011), these Court’s opinion explained clearly and fully why ambiguity in the holding of a prior decision necessitated revisiting an earlier question. The other cases cited by the Majority opinion illustrate examples of prior inconsistent holdings from the Court which required correction. These decisions set forth clearly the rationale for doing so. See Harris v. Bd. of Educ., 375 Md. 21, 825 A.2d 365 (2003); State v. Kanaras, 357 Md. 170, 742 A.2d 508 (1999); Owens-Illinois v. Zenobia, 325 Md. 420, 601 A.2d 633 (1992). I am not advancing here the view that stare decisis is absolute, only that proper deviation from its principles requires adequate justification, which is lacking in the Majority opinion here.


. A “structural error” has been described as one which "affect[s] the framework within which the trial proceeds, rather than simply an error in the trial process itself.” Arizona v. Fulminante, 499 U.S. 279, 310, 111 S.Ct. 1246, 1265, 113 L.Ed.2d 302, 331 (1991). Stated another *437way, a "structural error” is one that "transcends the criminal process.” Fulminante, 499 U.S. at 311, 111 S.Ct. at 1265, 113 L.Ed.2d at 332. Examples include "the total deprivation of the right to counsel at trial,” “a judge who was not impartial,” “unlawful exclusion of members of the defendant's race from a grand jury,” "the right to self-representation at trial,” and "the right to public trial.” Fulminante, 499 U.S. at 309-10, 111 S.Ct. at 1265, 113 L.Ed.2d at 331. As the Supreme Court observed, " '[w]ithout these basic protections, a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence, and no criminal punishment may be regarded as fundamentally fair.’” Fulminante, 499 U.S. at 310, 111 S.Ct. at 1265, 113 L.Ed.2d at 331 (quoting Rose v. Clark, 478 U.S. 570, 577-78, 106 S.Ct. 3101, 3106, 92 L.Ed.2d 460, 470 (1986)).


. Unger seems to suggest in his brief that, because preliminary remarks are not “instructions,” the trial court, in essence, failed to give the jury a reasonable doubt instruction, which, I acknowledge, might rise to the magnitude of an error justifying the presumption of prejudice under Strickland. This is not, however, what happened at Unger’s trial. Rather, the trial court instructed the jury numerous times that, to convict Unger, it was required to find his guilt beyond a reasonable *440doubt, and provided in its initial remarks a thorough explanation of reasonable doubt. The only potential "error” that Unger reasonably may claim resulting from trial counsel’s failure to request an explanation of reasonable doubt at the conclusion of the evidence is that the jury did not have the concept of reasonable doubt re-explained to them prior to their deliberations. Such an "error” pales in comparison to the actual or constructive denial of counsel or an actual conflict of interest.


. I shall not hypothesize as to how counsel’s alleged "error” might have caused Unger's defense to suffer actual prejudice, particularly as Unger makes no such contention in his arguments before this Court. In any event, any such argument likely would be undermined (1) by the fact that the trial court provided the jury with an explanation of reasonable doubt prior to the evidentiary phase of trial and reminded the jury after the close of the evidence of their duty to find Unger’s guilt beyond a reasonable doubt, and (2) by the overwhelming evidence of Unger's guilt presented by the State. In no uncertain terms, it would seem to be nearly impossible to contend that, had Unger’s trial counsel requested that the trial court restate, after the close of the evidence, the definition of reasonable doubt previously provided to the jury, and the trial court repeated such instruction, there is any reasonable probability that the result would have been different. It is clear that the jury knew and understood the burden of proof borne by the State.